PER CURIAM.
After a thorough review of the evidence and the applicable law, we agree the trial court did not err in denying appellant’s motion for judgment of acquittal. Further, there was no reversible error in the trial court’s imposition of a habitual offender sentence. State v. Rucker, 613 So.2d 460 (Fla. 1993). However, the state concedes that the judgment should be corrected to reflect that appellant’s conviction for burglary was a third degree felony rather than a second *1273degree felony. The judgment shall be modified accordingly. In all other respects, this appeal is AFFIRMED.
SMITH, KAHN and LAWRENCE, JJ., concur.